SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
358
CA 10-02232
PRESENT: SCUDDER, P.J., CENTRA, SCONIERS, GORSKI, AND MARTOCHE, JJ.


CAROL H. GRIECO, AS EXECUTRIX OF THE ESTATE
OF JOHN P. GRIECO, DECEASED,
PLAINTIFF-APPELLANT-RESPONDENT,

                    V                              MEMORANDUM AND ORDER

KALEIDA HEALTH, JANIERIO D. ALDRIDGE, M.D.,
BUFFALO THORACIC SURGICAL ASSOCIATES, P.C.,
IAN M. BROWN, R.P.A.C., TAMMY B. ERVOLINA,
R.P.A.C., ROBERT J. GAMBINO, R.P.A.C.,
DEFENDANTS-RESPONDENTS-APPELLANTS,
AND THOMAS J. CUMBO, M.D., DEFENDANT-RESPONDENT.


SMITH, MINER, O’SHEA & SMITH, LLP, BUFFALO (TERRY D. SMITH OF
COUNSEL), FOR PLAINTIFF-APPELLANT-RESPONDENT.

DAMON MOREY LLP, BUFFALO (AMY ARCHER FLAHERTY OF COUNSEL), FOR
DEFENDANT-RESPONDENT-APPELLANT KALEIDA HEALTH.

GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (KATHLEEN M. SWEET OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS-APPELLANTS JANIERIO D. ALDRIDGE,
M.D., BUFFALO THORACIC SURGICAL ASSOCIATES, P.C., IAN M. BROWN,
R.P.A.C., TAMMY B. ERVOLINA, R.P.A.C., AND ROBERT J. GAMBINO, R.P.A.C.

BROWN & TARANTINO, LLC, BUFFALO (KIMBERLY A. CLINE OF COUNSEL), FOR
DEFENDANT-RESPONDENT.

DECARO & KAPLEN LLP, PLEASANTVILLE (SHANA DECARO OF COUNSEL), FOR NEW
YORK STATE ACADEMY OF TRIAL LAWYERS, AMICUS CURIAE.

KERN, AUGUSTINE, CONROY & SCHOPPMAN, P.C., GARDEN CITY (DONALD R. MOY
OF COUNSEL) FOR THE MEDICAL SOCIETY OF THE STATE OF NEW YORK, AMICUS
CURIAE.


     Appeal and cross appeals from an order of the Supreme Court, Erie
County (Joseph R. Glownia, J.), entered February 8, 2010 in a medical
malpractice action. The order denied in part and granted in part the
motions and cross motion of defendants to compel medical
authorizations.

     Now, upon reading and filing the stipulation withdrawing
defendants’ appeals signed by the attorneys for plaintiff, defendant
Kaleida Health, and defendants Janierio D. Aldridge, M.D., Buffalo
Thoracic Surgical Associates, P.C., Ian M. Brown, R.P.A.C., Tammy B.
                                 -2-                           358
                                                         CA 10-02232

Ervolina, R.P.A.C. and Robert J. Gambino, R.P.A.C. on November 24,
2010,

     It is hereby ORDERED that said cross appeals taken by defendant
Kaleida Health and by defendants Janierio D. Aldridge, M.D., Buffalo
Thoracic Surgical Associates, P.C., Ian M. Brown, R.P.A.C., Tammy B.
Ervolina, R.P.A.C., and Robert J. Gambino, R.P.A.C. are unanimously
dismissed upon stipulation and the order is otherwise affirmed without
costs.

     Memorandum: Plaintiff, as executrix of the estate of her husband
(decedent), commenced this action seeking damages for, inter alia, the
alleged medical malpractice on the part of defendants in the care and
treatment of decedent. Supreme Court granted in part the motion of
defendants Janierio D. Aldridge, M.D., Buffalo Thoracic Surgical
Associates, P.C., Ian M. Brown, R.P.A.C., Tammy B. Ervolina, R.P.A.C.
and Robert J. Gambino, R.P.A.C., as well as the motion of defendant
Thomas J. Cumbo, M.D. and the cross motion of defendant Kaleida
Health, seeking, inter alia, to compel plaintiff to execute medical
authorizations compliant with the Health Insurance Portability and
Accountability Act of 1996 (42 USC § 1320d et seq.) permitting
defendants to interview decedent’s treating physicians with respect to
the medical information relevant to this case (see generally Arons v
Jutkowitz, 9 NY3d 393, 409, 415). We affirm. Contrary to the
contention of plaintiff, the court properly directed her to attach to
the authorizations “a list of the allegations of negligence set forth
in [her] bill of particulars” inasmuch as such information limits the
scope of disclosure to only those medical conditions relevant thereto
(see generally id. at 410). Further, the standardized form that the
court directed plaintiff to use for the authorizations clearly states
that the physician to be interviewed is permitted to discuss only the
listed medical conditions, that the purpose of the interview is to
assist defendants, that it is not at the request of plaintiff and
that, despite plaintiff’s authorization, the physician is free to
decline defendants’ request for an interview.




Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court